IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                              November 29, 2007
                               No. 06-60319
                             Summary Calendar                Charles R. Fulbruge III
                                                                     Clerk

ROBERT RANDALL WATSON

                                          Petitioner

v.

MICHAEL B MUKASEY, U S ATTORNEY GENERAL

                                          Respondent


                    Petition for Review of an Order of the
                       Board of Immigration Appeals
                            BIA No. A28 319 026


Before KING, DAVIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
      Robert Randall Watson, a native and citizen of Jamaica, has filed three
petitions for review of the Board of Immigration Appeals’ (BIA) orders
dismissing his motions to reopen and reconsider the 1988 deportation
proceedings that resulted in an order of deportation being entered in absentia
against him. Watson seeks to reopen the proceedings so that he can apply for
adjustment of status to a lawful permanent resident based on being the



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-60319

beneficiary of an I-130 relative visa petition, which was filed on behalf of his
United States citizen wife. Watson contends that he did not receive notice of the
deportation hearing due to his counsel’s ineffectiveness. He also contends that
the deportation order is invalid because the hearing notice and the Order to
Show Cause failed to advise him of his statutory duty to inform the Government
of any change in his address.
      The BIA’s denial of an appeal and its denial of a motion to reconsider are
two separate final orders, each of which require their own petitions for review.
Stone v. I.N.S., 514 U.S. 386, 394 (1995). An alien must file his petition for
review “not later than 30 days after the date of the order of final removal.”
8 U.S.C. §1252(b)(1). A timely petition for review is a jurisdictional requirement,
and the lack thereof deprives this court of jurisdiction to review a decision of the
BIA. § 1252(a)(5); Karimian-Kaklaki v. I.N.S., 997 F.2d 108, 111 (5th Cir. 1993).
In the instant case, Watson filed timely petitions for review from the BIA’s
March 22, 2006 and November 13, 2006 decisions. However, he did not file a
timely petition for review from the BIA’s February 6, 2007 decision. Accordingly
this court is without jurisdiction to review that petition for review.          See
Karimian-Kaklaki, 997 F.2d at 111.
      Watson had an obligation to notify the Attorney General of any changes
to his address. 8 U.S.C. § 1305(a) (1986). Notice of Watson’s deportation
hearing was properly mailed to his last known address. See United States v.
Estrada-Trochez, 66 F.3d 733, 735-36 (5th Cir. 1995). The notice was returned
as undeliverable, however, because Watson moved without providing a
forwarding address. Watson has not shown any error in the BIA’s determination
that lack of notice, under these circumstances, does not constitute reasonable
cause for failure to appear. Id. at 736. Consequently, Watson has failed to
demonstrate that the BIA abused its discretion in denying his motions to reopen
and reconsider. See Lara v. Trominski, 216 F.3d 487, 496 (5th Cir. 2000).



                                         2
                                 No. 06-60319

        Accordingly his petitions for review are DENIED in part and DISMISSED
in part for lack jurisdiction. His motion to amend his reply brief is DENIED as
moot.




                                       3